                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

ROBERT L. PRESCOTT, et al.,        *
                                   *
      Plaintiffs,                  *
                                   *
vs.                                *         CIVIL ACTION NO. 18-00301-B
                                   *
PETE WOLFF, et al.,                *
                                   *
      Defendants.                  *

                                 ORDER

      This action is presently before the Court1 on the motion for

summary judgment filed by Defendants the City of Evergreen, Mayor

Pete Wolff, and the City Council of the City of Evergreen (Docs.

29, 30), the motion for summary judgment filed by Defendant Robert

Skipper (Docs. 45, 46), the motion for summary judgment filed by

Defendant Al Etheridge (Docs. 69, 70), Plaintiffs’ response and

evidentiary materials in opposition thereto (Docs. 38, 39, 51,

73), and Defendants’ replies and evidentiary materials in support

thereof.2   (Docs. 42, 75, 76, 77).      Also pending before the Court



1 The parties consented to have the undersigned conduct any and
all proceedings in this case.    (Docs. 35, 53, 64).    Thus, the
action was referred to the undersigned to conduct all proceedings
and order the entry of judgment in accordance with 28 U.S.C. §
636(c) and Federal Rule of Civil Procedure 73. (Doc. 66).

2The motions were originally filed as motions to dismiss; however,
the Court converted Defendants’ motions to dismiss to motions for
summary judgment after providing the parties with notice and an
opportunity to present briefs and materials in support of and in
opposition to the motions. (Doc. 54).
are Plaintiffs’ motion to amend the complaint                     (Doc. 43) and

Defendants the City of Evergreen, Mayor Pete Wolff, and the City

Council of the City of Evergreen’s motion to stay discovery. (Doc.

31).      These motions have been fully briefed and are ripe for

resolution.3

    I.     INTRODUCTION

         This case arises from a series of failed business dealings

between     Plaintiffs    and   Defendants    in   relation       to   Plaintiffs’

efforts to open a cabinet making facility in Evergreen, Alabama

during the August 2013 through May 2015 time frame.                    (Doc. 25 at

3-8).      Plaintiffs Robert Prescott, Robert Miller, Evergreen Wood

Products, LLC, and Evergreen-Miller Products, LLC, set forth a

long     and   winding    account    of   meetings      between    the    parties,

agreements, disagreements, and ultimately a complete breakdown in

negotiations related to the proposed project.               (Id.).       According

to Plaintiffs, the negotiations deteriorated to the point that

they were turned away from a City Council meeting in March 2015

without     being   given   the     opportunity    to    speak,    and    then   an

altercation took place between Plaintiff Miller and Defendant




3 To date, Plaintiffs have not served Defendants Conecuh County
Commission or the Industrial Development Board, nor have they
requested additional time within which to do so.      Therefore,
Plaintiffs’ claims against these Defendants are DISMISSED. The
Court notes, however, that the statute of limitations defense,
discussed at length herein, would bar Plaintiffs’ federal claims
against these Defendants as well.

                                          2
Skipper in May 2015 involving the brandishing of a gun.                 (Id.).

     In their amended complaint, Plaintiffs assert thirteen claims

against Defendants, the City of Evergreen, Mayor Pete Wolff, Robert

Skipper,   the   City   Council   of    the    City   of   Evergreen,    and   Al

Etheridge as Chairman of the Industrial Development Board, based

on Defendants’ alleged misconduct from August 2013 to May 2015

related to the parties’ failed business negotiations.               (Doc. 25).

Those claims are: Count One, against Defendant Wolff, pursuant to

42 U.S.C. § 1983, asserting violations of Plaintiffs’ rights under

the First and Fourteenth Amendments for denying Plaintiffs the

right to speak at the March 2015 City Council meeting; Count Two,

against Defendants the City of Evergreen and the City Council,

pursuant to 42 U.S.C. § 1983, asserting violations of Plaintiffs’

rights under the First and Fourteenth Amendments for denying

Plaintiffs the right to speak at the March 2015 City Council

meeting;   Count    Three,   against       Defendants   Wolff,   the    City   of

Evergreen, and the City Council, pursuant to 42 U.S.C. § 1983,

asserting violations of Plaintiffs’ due process rights under the

Fifth and Fourteenth Amendments for denying Plaintiffs their right

to speak at the March 2015 City Council meeting; Count Four,

against Defendants Skipper and Etheridge, pursuant to 42 U.S.C. §

1983,   asserting    violations    of      Plaintiffs’     rights   under      the

Fourteenth Amendment for depriving Plaintiffs of their liberty

interests by confiscating Plaintiffs’ personal items located in


                                       3
the Gerber building on December 26, 2013;                    Count Five, against the

City of Evergreen, asserting a claim for breach of contract; Count

Six, against Defendant Skipper, asserting a claim for breach of

implied or quasi contract; Count Seven, against Defendant Wolff,

pursuant to 42 U.S.C. § 1983, asserting a violation of Plaintiffs’

rights under the Fourteenth Amendment for failing to properly

supervise Defendant Skipper; Count Eight, against all Defendants,

asserting a claims for common law fraud;                     Count Nine, against all

Defendants,      asserting      a    claim       for    fraudulent    inducement      and

fraudulent       concealment;       Count        Ten,    against     all    Defendants,

asserting    a    claim   for       “infliction         of   emotional     distress   in

contract;” Count Eleven, against all Defendants, asserting a claim

for   “commercial      disparagement;”             Count      Twelve,      against    all

Defendants, asserting a claim for “tortious interference with

prospective      business    relations;”           and    Count    Thirteen,    against

Defendant Skipper, asserting a claim for assault and battery.4

(Doc. 25 at 7, 9-23).



4
 The amended complaint contains a passing reference to 42 U.S.C.
§§ 1981 and 1985. (Doc. 25).      However, Plaintiffs do not seek
relief under these statutes, nor do they allege race discrimination
or a conspiracy to deprive them of their constitutional rights.
(Id.). Moreover, Plaintiffs do not provide any facts or develop
any arguments under the statutes in their briefing submitted in
opposition   to   Defendants’   motions   for   summary   judgment.
Accordingly, to the extent that the amended complaint could be
construed as including a claim under §§ 1981 or 1985, those claims
are hereby DISMISSED.



                                             4
     II.    RELEVANT UNDISPUTED FACTS

     As stated, in the amended complaint, as well as their briefing

and documents submitted in opposition to Defendants’ motions for

summary    judgment,   Plaintiffs    provide   a   lengthy   chronological

account of the events surrounding their proposed opening of a

cabinet making facility in an empty warehouse (referred to as the

Gerber Building) in Evergreen, Alabama, and Defendants’ alleged

misconduct related thereto.5        Significantly, Plaintiffs aver that

the project began in the summer of 2013 and ended in May of 2015,

when Defendant Skipper delivered the “final blow” to the ill-fated

project by pulling a gun on Plaintiff Miller.         (Doc. 25 at 3-8).

     Specifically,     Plaintiffs    state   that,   in   2013,   Defendant

Skipper contacted Plaintiffs Miller and Prescott about opening a

cabinet making business in Evergreen and introduced Miller to

Defendant Mayor Wolff and to Defendant Etheridge, the chair of the

Industrial Development Board (“IDB”). (Doc. 25 at 4). Thereafter,

as an inducement to Miller to locate his business, Evergreen Wood

Products, LLC (“EWP”), to Evergreen, Skipper proposed a package

which included transfer of ownership of the Gerber Building to

EWP, equipment guarantees, and loan advancements from the IDB, the


5 All reasonable doubts about the facts have been resolved in favor
of the non-moving parties. See Information Sys. & Networks Corp.
v. City of Atlanta, 281 F.3d 1220, 1224 (llth Cir. 2002); Priester
v. City of Riviera Beach, 208 F.3d 919, 925 n.3 (11th Cir. 2000).
(“[T]he ‘facts,’ as accepted at the summary judgment stage of the
proceedings, may not be the ‘actual’ facts of the case.”).

                                      5
City, and Conecuh County.         (Id.).     Based on these inducements,

Miller     abandoned    another   business    opportunity   in   Piedmont,

Alabama.     (Id. at 5).      In September of 2013, EWP and the IDB

entered into a non-binding letter of intent, and Plaintiffs Miller

and Prescott began working with Skipper to obtain funding for the

project.    (Id.).     Miller and Prescott continued working to obtain

funding until December 19, 2013, when the County held a public

hearing regarding the project.       (Id. at 7).   On December 26, 2013,

the IDB, through its attorney, locked Plaintiffs out of the Gerber

Building, resulting in the loss of Plaintiffs’ personal property.

(Id.).     Notwithstanding, in March 2014, the City, IDB, and EWP

attempted to restructure the financing of the project so that the

project could move forward.        Due to continued delays, Plaintiffs

lost their funding source, and EWP’s Memorandum of Understanding

with the City and the IDB expired in August 2014.           (Id. at 7-8).

The IDB, through Defendant Etheridge, continued to try to move

forward with the project, and Plaintiffs secured a new source of

funding, namely Gaffney Funding, LLC. (Id.). However, in February

2015, Defendants ceased communication with Plaintiffs.           (Id.).   In

an effort to obtain information, Plaintiffs went to the Evergreen

City Council meeting in March of 2015, but they were not allowed

to speak.    (Id.).    In May of 2015, the “final blow” to the project

occurred when Defendant Skipper pulled a gun on Plaintiff Miller.

(Id.).


                                     6
  III. PROCEDURAL HISTORY

       Plaintiffs instituted this action on July 6, 2018, by filing

their initial complaint against Defendants.    (Doc. 1).   On October

16, 2018, Plaintiffs filed an amended complaint.           (Doc. 25).

Defendants, the City of Evergreen, the City Council, and Wolff,

filed a motion to dismiss the amended complaint on October 23,

2018, as well as a motion to stay discovery.     (Docs. 29, 30, 31).

On November 20, 2018, Plaintiffs filed a motion for leave to file

a second amended complaint.     (Doc. 43).    On November 26, 2018,

Defendant Skipper filed a motion to dismiss Plaintiffs’ amended

complaint.    (Doc. 45).   On January 31, 2019, Defendant Etheridge

filed a motion to dismiss Plaintiffs’ amended complaint.        (Doc.

69).

       As previously noted, Defendants’ motions to dismiss were

converted into motions for summary judgment. Also pending is

Plaintiff’s motion for leave to file a second amended complaint.

The motions have all been fully briefed and are now ripe for

resolution.

  IV.    SUMMARY JUDGMENT STANDARD

       Summary Judgment is proper “if the movant shows that there is

no genuine dispute as to any material fact and that the movant is

entitled to judgment as a matter of law.”     Fed. R. Civ. P. 56(a);

see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986);


                                  7
see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Garczynski v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir. 2009)

(“[S]ummary judgment is appropriate even if ‘some alleged factual

dispute’ between the parties remains, so long as there is ‘no

genuine issue of material fact.’” (citation omitted) (emphasis in

original)).   The party seeking summary judgment bears “the initial

burden to show the district court, by reference to materials on

file, that there are no genuine issues of material fact that should

be decided at trial.”   Clark v. Coats & Clark, Inc., 929 F.2d 604,

608 (11th Cir. 1991).

     When faced with a properly supported motion for summary

judgment, the burden shifts to the non-movant to show the existence

of a genuine issue of material fact.         Id.   A plaintiff may not

simply rest on the allegations made in the complaint, but must

instead, as the party bearing the burden of proof at trial, come

forward with at least some evidence to support each element

essential to her case at trial.        Anderson, 477 U.S. at 248 (“[A]

party opposing a properly supported motion for summary judgment

‘may not rest upon the mere allegations or denials of [her]

pleading but . . . must set forth specific facts showing that there

is a genuine issue for trial.”).       Summary judgment is mandated in

the absence of such a showing. Celotex Corp., 477 U.S. at 322; see

also Webb v. Ocwen Loan Servicing, LLC, 2012 U.S. Dist. LEXIS

167079, *4-5, 2012 WL 5906729, *1 (S.D. Ala. Nov. 26, 2012) (“[a]


                                   8
moving party is entitled to summary judgment if the nonmoving party

has failed to make a sufficient showing on an essential element of

her case with respect to which she has the burden of proof.”)

(quoting In re Walker, 48 F.3d 1161, 1163 (11th Cir. 1995); and

Celotex    Corp.,   477   U.S.   at   323)    (internal    quotation   marks

omitted)).

        “[A]t the summary judgment stage, the judge’s function is

not [herself] to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for

trial.”    Anderson, 477 U.S. at 249.         “Essentially, the inquiry is

‘whether    the   evidence   presents     a   sufficient   disagreement   to

require submission to the jury or whether it is so one-sided that

one party must prevail as a matter of law.’”           Sawyer v. Southwest

Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (quoting

Anderson, 477 U.S. at 251-52); see also LaRoche v. Denny’s Inc.,

62 F. Supp. 2d 1366, 171 (S.D. Fla. 1999) (“The law is clear . .

. that suspicion, perception, opinion, and belief cannot be used

to defeat a motion for summary judgment.”).

  V.      DISCUSSION

       As discussed, Plaintiffs’ amended complaint alleges thirteen

claims against Defendants: five federal claims under § 1983 for

violations of Plaintiffs’ rights to free speech and due process

under the First, Fifth, and Fourteenth Amendments (Counts I, II,

III, IV, and VII) and eight state law claims (Counts V, VI, VIII,


                                      9
IX, X, XI, XII, and XIII).     (Doc. 25 at 9-23).    For the reasons

set forth herein, Defendants’ motions for summary judgment are

GRANTED on Plaintiffs’ federal claims, as they are barred by the

applicable two-year statute of limitations, and the Court declines

to exercise supplemental jurisdiction over Plaintiffs’ remaining

state law claims.

          A. Untimeliness of Plaintiffs’ Federal Claims.

     In this case, Plaintiffs assert that, between the summer of

2013 and May of 2015, Defendants Wolff, the City of Evergreen, the

City Council, Skipper, and Etheridge violated their rights to free

speech and due process under the First, Fifth, and Fourteenth

Amendments by confiscating Plaintiffs’ personal property located

in the Gerber building in December 2013, by denying Plaintiffs the

opportunity to speak at a City Council meeting in March 2015, and

by Defendant Wolff failing to properly supervise Defendant Skipper

in May 2015.   (Doc. 25 at 3-8, 16).   Plaintiffs allege five federal

claims for these violations against these Defendants pursuant to

42 U.S.C. § 1983.   (Id.).

     Defendants counter that all of Plaintiffs’ § 1983 federal

claims are time-barred, as the last date of any alleged misconduct

on the part of Defendants related to these claims occurred in May

of 2015; yet, Plaintiffs did not file their action until July 6,

2018, long after the two-year statute of limitations had expired.

Plaintiffs acknowledge in their brief that the issue of the statute


                                 10
of limitations “must be disposed of first.”                (Doc. 73 at 5).     The

Court agrees.

     The law is clear that, in § 1983 federal lawsuits, “federal

courts are to borrow the general or residual statute of limitations

for personal injuries provided under the law of the state where

the court hearing the case sits.”           Bracy v. City of Prichard, Ala.,

2017 U.S. Dist. LEXIS 185907, *6, 2017 WL 5196609, *2 (S.D. Ala.

2017) (quoting Lufkin v. McCallum, 956 F.2d 1104, 1106 (11th Cir.

1992)   and   Owens   v.   Okure,   488     U.S.    235,   236,   249-50   (1989)

(internal quotation marks omitted)).             “Personal injury actions in

Alabama must be brought within two years.”             Bracy, 2017 U.S. Dist.

LEXIS 185907 at *6, 2017 WL 5196609 at *2 (quoting Ala. Code § 6-

2-38(l)(internal      quotation     marks    omitted)).        “Therefore,     the

statute of limitations for § 1983 actions in Alabama is two years

from when the claim accrues.”             Id. (quoting Brown v. Fountain,

2017 U.S. Dist. LEXIS 110559, *15-16 (Ala. S.D. July 13, 2017)

(citations and internal quotation marks omitted); Ala. Code § 6-

2-38(l)).

     Plaintiffs do not dispute that the statute of limitations for

their § 1983 claims is two years. Rather, apparently in an attempt

to counter their admission that Defendants’ “final blow” to the

project occurred in May 2015 (more than two years before Plaintiffs

filed   suit),   Plaintiffs    present       a     bewildering    assortment    of

documents ostensibly intended to show misconduct on the part of


                                      11
Defendants   that   occurred   within   the   two-year    period   before

Plaintiffs filed suit on July 6, 2018.        (Doc. 1).

     Specifically, Plaintiffs have submitted a bond statement

prepared in February 2017 which, Plaintiffs argue, shows that

Defendants participated in and made multiple misrepresentations,

including a reference to Evergreen Wood Products as “the third

largest employer in the county;” a listing of retail establishments

that were never going to locate in the City of Evergreen; and a

misstatement regarding liability for lawsuits against the City.6

(Doc. 73 at 9-11; Doc. 73-1).     In addition, Plaintiffs submitted

documents that ostensibly show that the City failed to provide

federally required financial disclosure reports for the years

2008-2016, as referenced in an affidavit by the former city clerk,

Mary Jackson.     In the affidavit, Jackson states that Defendant

Wolff told her that he did not need to file financial disclosure

reports and did not wish that kind of information to be released

to the public.7     (Doc. 73 at 9-12; Doc. 73-1 at 4; Doc. 73-4 at



6
 Plaintiffs state that this bond statement was provided by “the
collective defendants” to a bond attorney, who provided it to an
outside auditor, who forwarded it to a bond brokerage firm, who in
turn offered the bonds in the open bond market where they were
sold to investors all across the United States. (Doc. 73 at 9-
10).

7
 Ms. Jackson further explained that she spoke with an individual
at Merchant Capital who told her that Merchant Capital would handle
the reporting. (Doc. 73-4 at 1).



                                  12
1).    Plaintiffs also submitted an auditor’s report dated August

2016    for    Evergreen-Conecuh    Capital     Improvement     Cooperative

District.     The report covers the period ending September 30, 2015,

and states that the auditors found that the financial statements

“present[ed] fairly, in all material respects, the respective

financial position of the governmental activities and each major

fund of the District. . . .”       (Doc. 73-2 at 1-2).       Plaintiffs also

submitted a document dated September 18, 2016, entitled “the

Evergreen Plan.”     The document appears to be a “to do” list from

an    unidentified   source.   Plaintiffs     argue   that    based   on   the

document, one “could rightfully assume that the project was going

to be completed.”     (Doc. 73 at 15; Doc. 73-8 at 1).           Plaintiffs

also submitted documents ostensibly showing that the City’s credit

ratings were negatively impacted by its failure to file required

federal reports; that, in June 2015, Merchants Capital was fined

by the SEC for due diligence failures, which Plaintiffs argue were

still ongoing when Merchants acted as bond broker for the City of

Evergreen in 2017, and that from 2012 to 2017, the political and

racial climate in the City of Evergreen, as well as the City’s

unemployment rate were not good.          (Doc. 73 at 12-19; Doc. 73-6 at

2; Doc. 73-5 at 1; Doc. 73-10).       Taking the foregoing evidence as

true, Plaintiffs have failed to show the significance of any of

this evidence with regard to the pivotal issue of whether their

federal claims are time barred.       Indeed, the significance of said


                                     13
evidence is lost on the Court.

     In    sum,   having     reviewed    the   pleadings   and   the     evidence

submitted by the parties related to the timeliness of Plaintiffs’

federal claims, the following facts are undisputed: Plaintiffs

seek relief under § 1983 for deprivation of their rights under the

Fourteenth    Amendment      by   Defendants    Skipper    and   Etheridge     in

December     2013,    when    those     Defendants   allegedly     confiscated

Plaintiffs’ personal items located in the Gerber building, and for

Defendant Wolff failing to properly supervise Defendant Skipper at

that time and in May 2015.            (Doc. 25, Counts I, II, III, IV, and

VII).   Plaintiffs further seek relief under § 1983 for deprivation

of their rights under the First, Fifth, and Fourteenth Amendments

when, in March 2015, Defendants Wolff and the City of Evergreen

refused to allow them to speak at a City Council meeting.                 (Id.).

According to Plaintiffs, the “final blow” to the project came in

May 2015, when Defendant Skipper pulled a gun on Plaintiff Miller.

(Doc. 25 at 8).      None of the evidence presented by Plaintiffs, nor

their allegations, alters the fact that Plaintiffs’ federal claims

are time-barred.

     In    response    to    Defendants’     arguments    that   their    federal

claims are untimely, Plaintiffs counter, in a conclusory fashion,

that their claims are saved by the doctrine of equitable tolling

and Alabama Code, § 6-2-3.         However, neither Plaintiffs’ evidence




                                        14
nor their arguments support the application of tolling to the

instant case.     (Doc. 38 at 6-8; Doc. 39 at 2).

     Under the doctrine of equitable tolling, a court can “pause

a statutory time limit when a litigant has pursued his rights

diligently but some extraordinary circumstance prevents him from

bringing a timely action.” Ball v. McCoullough, 2018 U.S. Dist.

LEXIS   9590,   *9,     2018     WL   497068,     *4    (N.D.     Ala.       Jan.   22,

2018)(internal quotation marks omitted)(quoting California Pub.

Employees’ Ret. Sys. v. ANZ Sec., Inc., 137 S. Ct. 2042, 2050-51

(2017)(citing Lozano v. Montoya Alvarez, 134 S. Ct. 1224, 1231-32

(2014)); see also Menominee Indian Tribe of Wisconsin v. United

States, 136 S. Ct. 750, 755 (2016) (“[A] litigant is entitled to

equitable tolling of a statute of limitations only if the litigant

establishes two elements: ‘(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.’”).               “Equitable tolling is an

extraordinary remedy which courts are only to apply sparingly.”

Ball, 2018 U.S. Dist. LEXIS 9590, *9, 2018 WL 497068 at *4 (citing

Horsley v. Univ. of Alabama, 564 Fed. Appx. 1006, 1009 (11th Cir.

2014)(noting    that    the    Eleventh      Circuit     has    narrowly       defined

extraordinary circumstances that warrant equitable tolling and

“that   equitable      tolling    typically     requires        some     affirmative

misconduct,     such      as   fraud,     misinformation,          or    deliberate

concealment”)).     “An    untimely     section    1983        claim    is    properly


                                        15
dismissed       when   the    plaintiff        fails    to     assert     exceptional

circumstances.” Cliatt v. Phenix City, Ala., 2008 U.S. Dist. LEXIS

103766, *15, 2008 WL 5397602, *4 (M.D. Ala. 2008) (citing Rutledge

v. Tew, 2007 WL 1771385, *1 (M.D. Ala. 2007)).

     In this action, Plaintiff Miller asserts that he suffered

from a coronary problem that made him incompetent to make business

decisions for fourteen months prior to his heart surgery in

February 2016 (i.e., beginning in December 2014)(Doc. 25 at 9).

In support of his argument, Miller submits a letter written by his

physician, Dr. Beverly Carraway Handley, M.D., on May 5, 2017.

(Doc. 25 at 9; Doc. 25-17 at 1).           In the letter, Dr. Handley states

that Miller underwent coronary bypass surgery on February 24, 2016,

and that, in her opinion, he had been unable to conduct “normal

business    affairs”      and     “decision     making”       for     fifteen   months

preceding the date of the [May 5, 2017]letter, and “may have been

unable     to     respond       appropriately      to        normal     demands    and

responsibilities” during said period, and that he resumed normal

cognitive functioning on April 30, 2017.                       (Doc. 25-17 at 1)

(emphasis       added).      In   other   words,       Dr.   Handley     opined   that

Plaintiffs’ judgment may have been impaired from February 5, 2016,

to April 30, 2017, which is after the last date of any alleged

misconduct by Defendants related to Plaintiffs’ federal claims.

Thus, even if Plaintiff Miller suffered from a medical condition

which diminished, in some fashion, his decision-making ability for


                                          16
a period of time after his cause of action accrued, he has failed

to show how that fact would warrant the application of equitable

tolling in the instant case, particularly since he could have

diligently pursued his rights before the alleged onset of his

alleged disability.8

     Next, the Court turns to Plaintiffs’ tolling argument based

on Alabama Code, § 6-2-3.   This statute provides that:

          In actions seeking relief on the ground of
          fraud where the statute has created a bar, the
          claim must not be considered as having accrued
          until the discovery by the aggrieved party of
          the fact constituting the fraud, after which
          he must have two years within which to
          prosecute his action.

     Plaintiffs argue that Defendants kept records and documents

from them that prevented them from discovering their cause of

action. In support of this argument, Plaintiffs reference requests

for records made by their counsel to the City of Evergreen from

May 2017 to January 2018, which Plaintiffs argue were denied.

(Doc. 38 at 6-7; Doc. 38-1 at 1-10).      Aside from the obvious


8
 In addition, as Defendants point out, Alabama Code, § 6-2-8
provides that, if a person is, “at the time the right accrues,
below the age of 19 years, or insane, he or she shall have three
years, or the period allowed by law for the commencement of an
action if it be less than three years, after the termination of
the disability to commence an action.” Ala. Code (1975), § 6-2-8
(emphasis added). Plaintiff Miller has neither argued nor shown
that he was insane during the period in question such that § 6-2-
8 would apply to toll the statute of limitations in this case. In
fact, at the time Miller’s causes of action accrued (in 2013 and
2015), Dr. Handley does not even suggest that Miller was affected
by any impairment. (Doc. 25-17 at 1).

                                17
problem that these document requests occurred several years after

Plaintiffs’ federal causes of actions accrued in 2013 and 2015,

Plaintiffs have failed to point to       any specific evidence of

fraudulent concealment by Defendants that prevented them from

discovering their cause of action in December 2013 when Defendants

confiscated their property in the Gerber building; in March 2015

when Defendants refused to allow them to speak at the City Council

meeting; or in May 2015 when Defendant Skipper pulled a gun on

Miller.   Therefore, Plaintiffs’ tolling argument based on Alabama

Code, § 6-2-3 likewise fails.

     Accordingly, based on the foregoing, Plaintiffs’ tolling

arguments are unavailing, and the Court hereby GRANTS Defendants’

motions for summary judgment on Plaintiffs’ federal claims (Counts

I, II, III, IV, and VII) because they are time barred.

     B.   Supplemental Jurisdiction over State-Law Claims.

     Under 28 U.S.C. § 1367(a), federal courts have “the power to

exercise supplemental jurisdiction over all claims that arise out

of a common nucleus of operative facts with a substantial federal

claim.”   Gibson v. York, 569 Fed. Appx. 810, 812 (11th Cir. 2014)

(quoting Upper Chattahoochee Riverkeeper Fund, Inc. v. City of

Atlanta, 701 F.3d 669, 678 (11th Cir. 2012)).        However, the

Eleventh Circuit “encourage[s] district courts to dismiss any

remaining state claims when the federal claims have all been

dismissed prior to trial.”      Id. (citing Raney v. Allstate Ins.


                                 18
Co., 370 F.3d 1086, 1089 (11th Cir. 2004) (“[t]he decision to

exercise supplemental jurisdiction over pendant state claims rests

within the discretion        of the district court. . . .             .    We have

encouraged district courts to dismiss any remaining state claims

when, as here, the federal claims have been dismissed prior to

trial.”); Ford v. Ocwen Loan Servicing, LLC, 2012 U.S. Dist. LEXIS

11224, *6, 2012 WL 280642, *2 (S.D. Ala. 2012) (“[C]ase law is

legion for the proposition that district courts must be circumspect

about   wielding     their     discretion     to     exercise     supplemental

jurisdiction     under    28   U.S.C.     §   1367   after      all       original-

jurisdiction claims have been dismissed, particularly in the early

stages of a case”); Weaver v. James Bonding Co., 442 F. Supp. 2d

1219, 1229 n.13 (S.D. Ala. 2006) (“Judges in this District have

routinely declined supplemental jurisdiction” after dismissal of

all   federal    claims).      Nevertheless,       “declining     to       exercise

supplemental jurisdiction is not a kneejerk action once all federal

claims are dismissed; rather, the court should take into account

concerns of comity, judicial economy, convenience, fairness, and

the like.”      Doe v. City of Demopolis, 799 F. Supp. 2d 1300, 1317

(S.D. Ala. 2011) (citations and internal quotation marks omitted);

see also Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988) (“in the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered

under   the   pendent    jurisdiction     doctrine    --   judicial        economy,


                                     19
convenience, fairness, and comity -- will point toward declining

to exercise jurisdiction over the remaining state-law claims”).

     In the case at hand, the relevant factors weigh in favor of

declining to exercise supplemental jurisdiction.                 Specifically,

this case is still in the early stages.             To date, discovery has

been limited, and no Rule 16 scheduling order has been entered.

Moreover, with regard to the merits of Plaintiffs’ state law

claims, this Court is “no better situated than any other tribunal

to adjudicate this matter.”        Ford, 2012 U.S. Dist. LEXIS 11224 at

*6 n.3, 2012 WL 280642 at *2 n.3.            “[G]iven that state courts are

better equipped than federal courts to decide state-law issues, if

anything the interests of judicial economy would be disserved by

the exercise of supplemental jurisdiction here.” Id. “Both comity

and economy are served when issues of state law are resolved by

state courts.”    Id.

     Accordingly,       the    undersigned       finds   that,     under      the

circumstances of this case, the Court should decline to exercise

supplemental jurisdiction over Plaintiffs’ state law claims and

dismiss   those   claims      without   prejudice   so   that    they   can   be

litigated in state court.9        See Austin v. City of Montgomery, 196


9The undersigned observes that any statute of limitations concerns
are alleviated by Congress’s pronouncement that, when a court
declines to exercise supplemental jurisdiction, any state
limitations period “shall be tolled while the claim is pending [in
federal court] and for a period of 30 days after it is dismissed.”
28 U.S.C. § 1367(d).

                                        20
Fed. Appx. 747, 754 (11th Cir. 2006) (“When a court declines to

exercise supplemental jurisdiction under § 1367(c)(3) because only

state claims remain, the proper action is a dismissal without

prejudice so that the complaining party may pursue the claim in

state court.”).

     C.   Plaintiffs’ Motion to Amend the Complaint.

     As previously discussed, Plaintiffs filed the present action

on July 6, 2018.    (Doc. 1).    Defendants the City of Evergreen, the

City Council, and Mayor Wolff filed a motion to dismiss on August

29, 2018.     (Doc. 11).     After briefing was completed, Plaintiffs

requested leave to amend their complaint, which the Court allowed

on October 16, 2018.       (Doc. 25).    On October 23, 2018, Defendants

filed a motion to dismiss the second amended complaint.10 (Doc.

29). After briefing on the second motion to dismiss was completed,

Plaintiffs again sought to amend their complaint on November 20,

2018, stating that the proposed amendment would “not involve the

adding of new claims nor . . . raise any new legal theory,” that

“good cause for amending the Complaint [was] immediately apparent”

and that “Defendants [would] in no way be prejudiced.”         (Doc. 43

at 2).      Notwithstanding their conclusory arguments, Plaintiffs




10On November 26, 2018, and January 31, 2019, Defendants Skipper
and Etheridge also filed motions to dismiss. (Docs. 45, 69). As
previously noted, the Court has converted all of the Defendants’
motions to dismiss to motions for summary judgment. (Doc. 54).



                                    21
have failed to cite any “good cause” warranting another opportunity

to amend the complaint.   To the contrary, Plaintiffs state only

that they intend to remove the § 1985 claim (which the Court has

dismissed, supra, because of the absence of any allegations that

would support such a claim), and Plaintiffs state that they intend

to dismiss the Evergreen City Council as a Defendant.   (Doc. 43 at

3).   In addition, as Defendants point out, Plaintiffs failed to

attach the proposed amended complaint to their motion as required

by Local Rule 15.

      “Although leave to amend shall be freely given when justice

so requires, a motion to amend may be denied on numerous grounds

such as undue delay, undue     prejudice to the defendants, and

futility of the amendment.”   Maynard v. Board of Regents, 342 F.3d

1281, 1286-87 (11th Cir. 2003) (citations and internal brackets

and quotation marks omitted); see also Hall v. United Ins. Co.,

367 F.3d 1255, 1263 (11th Cir. 2004) (“denial of leave to amend is

justified by futility when the complaint as amended is still

subject to dismissal”); Hall v. HSBC Mortgage Servs., Inc., 581

Fed. Appx. 800, 802 (11th Cir. 2014) (“the district court did not

err in determining that Hall’s proposed amendments to the complaint

would be futile. Hall’s amended complaint would still be subject

to dismissal for failure to state a claim, and the district court

was not required to waste its time allowing Hall to file a legally

insufficient pleading.”); St. Charles Foods, Inc. v. America’s


                                22
Favorite Chicken Co., 198 F.3d 815, 822-23 (11th Cir. 1999) (“When

a district court denies the plaintiff leave to amend a complaint

due to futility, the court is making the legal conclusion that the

complaint, as amended, would necessarily fail.”).

     As discussed, Plaintiffs’ federal claims are time barred.              In

seeking leave to amend the complaint a second time, Plaintiffs

have alleged no facts nor proffered any argument that would alter

that set of circumstances.       (Doc. 43).     Furthermore, the Court has

declined to exercise supplemental jurisdiction over Plaintiffs’

state law claims.         Accordingly, any further amendment to the

complaint would be futile and would result in undue and unnecessary

delay   and   prejudice    to   Defendants.      Accordingly,    Plaintiffs’

motion for leave to file a second amended complaint (Doc. 43) is

hereby DENIED.

  VI.   CONCLUSION

     Based    on   the   foregoing,   Defendants’    motions     for   summary

judgment (Docs. 29, 45, 69), are GRANTED, in part, and DENIED, in

part, as follows:

     Defendants’     motions    for   summary    judgment   on   Plaintiffs’

federal claims (Counts I, II, III, IV, and VII) are GRANTED, and

those claims are DISMISSED, with prejudice. The Court declines to

exercise supplemental jurisdiction over the remaining state law

claims (Counts V, VI, VIII, IX, X, XI, XII, and XIII), and those

claims are hereby DISMISSED, without prejudice.


                                      23
    Further, Plaintiffs’ motion for leave to file a second amended

complaint (Doc. 43) is DENIED.

    Last, Defendants’ motion to stay discovery (Doc. 31) is MOOT.

    DONE this 12th day of July, 2019.

                                            /s/ SONJA F. BIVINS
                                      UNITED STATES MAGISTRATE JUDGE




                                 24
